Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 9-13 in the reply filed on January 3, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-11, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee; Sang In (US 20100310771 A1). Lee teaches a deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) comprising: a processing chamber (5; Figure 19, 21A; see common 1,2,40,410); a rotary table (400; Figure 17A; 410; Figure 18D; [0139]) provided in the processing chamber (5; Figure 19, 21A; see common 1,2,40,410), an upper surface of the rotary table (400; Figure 17A; 410; Figure 18D; [0139]) including a substrate (400; Figure 18D) placing region in which substrates (400; Figure 18D) are placed in a circumferential direction of the rotary table (400; Figure 17A; 410; Figure 18D; [0139]); a raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) provided above the rotary table (400; Figure 17A; 410; Figure 18D; [0139]), the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) extending in a radial direction of the rotary table (400; Figure 17A; 410; Figure 18D; [0139]); a  by claim 1
Lee further teaches:
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 1, further comprising a showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6); wherein the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6) includes the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6), the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]), and the gas exhaust section (30; Figure 15B, 17A-Applicant’s 36; Figure 6,12; [0093],[0098]), as claimed by claim 2
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 2, wherein the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6) is generally of a circular sector shape (5; Figure 19, 21A; see common 1,2,40,410) in a plan view, and the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6) is provided above the rotary table (400; Figure 17A; 410; Figure 18D; [0139]), so as to cover a part of the rotary table (400; Figure 17A; 410; Figure 18D; [0139]) in the circumferential direction in the plan view, as claimed by claim 3
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 2, wherein the gas exhaust section (30; Figure 15B, 17A-Applicant’s 36; Figure 6,12; [0093],[0098]) includes one or more gas exhaust holes (11,13; Figure 15B) (31; Figure 15B,17A,18D,19), and the gas exhaust holes (11,13; Figure 15B) (31; Figure 15B,17A,18D,19) are provided at a bottom surface of the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6) along the radial direction of the rotary table (400; Figure 17A; 410; Figure 18D; [0139]), as claimed by claim 4
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 4, wherein the one or more gas exhaust holes (11,13; Figure 15B) (31; Figure 15B,17A,18D,19) are provided, in the bottom surface of the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6), on the downstream side of the rotational direction of the rotary table (400; Figure 17A; 410; Figure 18D; [0139]), as claimed by claim 5
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 2, further comprising an exhaust port (65; Figure 21A; [0141]) provided at a location outside a circumference of the rotary table (400; Figure 17A; 410; Figure 18D; [0139]), as claimed by claim 6
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 6, wherein the deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) is configured such that exhaust pressure of the gas exhaust section (30; Figure 15B, 17A-Applicant’s 36; Figure 6,12; [0093],[0098]) and exhaust pressure of the exhaust port (65; Figure 21A; [0141]) can be controlled independently (“throttle valve”; [0141]), as claimed by claim 7
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 2, wherein the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) and the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]) are provided with a plurality of gas discharge holes (11,13; Figure 15B) at a bottom surface of the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6); and in each of the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) and the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]), the plurality of gas discharge holes (11,13; Figure 15B) are arranged linearly along the radial direction of the rotary table (400; Figure 17A; 410; Figure 18D; [0139]), as claimed by claim 9
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 9, wherein the plurality of gas discharge holes (11,13; Figure 15B) are provided, in the bottom surface of the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6), on an upstream side of the rotational direction of the rotary table (400; Figure 17A; 410; Figure 18D; [0139]), as claimed by claim 10
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 1, wherein the deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) is configured to independently (V1-V3; Figure 14; [0098]) control a flow rate and composition of gas supplied to each of the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) and the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]), as claimed by claim 11
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 1, wherein a raw material gas supplied from the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) is a silicon-containing gas, and an auxiliary gas supplied from the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]) is a gas for adjusting film thickness, as claimed by claim 13. Applicant’s claims are intended use claim requirements for the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee; Sang In (US 20100310771 A1) in view of Dip; Anthony (US 8043432 B2). Lee is discussed above. Lee does not teach the deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 1, wherein the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) is connected to at least a gas supply source of a raw material gas, and the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]) are connected to at least a gas supply source of an inert gas.
Dip teaches a similar rotating process apparatus (Figure 3A) inlcuding gas supply sources (90, 92) connected to gas distribution sections.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Lee to add gas supply sources as taught by Dip.
Motivation for Lee to add gas supply sources as taught by Dip is for functioning operation of Lee’s apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716